      Case 2:15-bk-57414                        Doc 30        Filed 03/11/19 Entered 03/11/19 16:28:39                                     Desc Main
                                                              Document     Page 1 of 7
Fill in this information to identify the case:


Debtor 1              Renee M. Leftenant
Debtor 2
(spouse, if filing)


United States Bankruptcy Court for the:            Southern District of Ohio
                                                                                (State)
Case number             15-57414



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                         12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplemental to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                      Mariners Atlantic Portfolio, LLC, a California Limited
                      Liability Company
 Name of creditor:                                                             Court claim no. (if known):  11

Last 4 digits of any number you use to                                                         Date of payment change:
identify the debtor's account:                      XX1369                                     Must be at least 21 days after date        04       / 01    / 19
                                                                                               of this notice

                                                                                               New total payment:
                                                                                               Principal, interest, and escrow, if any         $ 223.92

Part 1:       Escrow Account Payment Adjustment
1. Will there be a change in the debtor's escrow account payment?
              No.
              Yes. Attach a copy of the escrow account statement in a form consistent with applicable nonbankruptcy law. Describe
                      the basis for the change. If a statement is not attached, explain why:


                          Current escrow payment:        $     50.77                             New escrow payment:        $     50.70


Part 2:         Mortgage Payment Adjustment
2.    Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable rate account?
              No.
              Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                      attached, explain why:


                       Current interest rate:                               %                  New interest rate:                              %
                       Current principal and interest payment: $                               New principal and interest payment: $


Part 3:       Other Payment Change
3.    Will there be a change in the debtor's mortgage payment for a reason not listed above?
              No.
              Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                      (Court approval may be required before payment change can take effect.)
                      Reason for change:
                      Current mortgage payment: $                                         New mortgage payment: $




Official Form 410S1                                           Notice of Mortgage Payment Change                                                             Page 1
     Case 2:15-bk-57414                        Doc 30        Filed 03/11/19 Entered 03/11/19 16:28:39                     Desc Main
                                                             Document     Page 2 of 7
Debtor 1          Renee M. Leftenant                                                    Case number (if known) 15-57414
                  First Name             Middle Name               Last Name




Part 2:       Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box

          I am the creditor.

          I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best
of my knowledge, information, and reasonable belief.

                X /s/ Patricia L. Johnson, Esq.                                        Date 03/7/2019
                   Signature

Print:             Patricia L. Johnson                                                  Title Attorney for Creditor
                   First Name      Middle Name         Last Name

Company:           Gerner & Kearns Co., L.P.A.
Address:           7900 Tanners Gate Lane
                   Number          Street

                   Florence, KY 41042
                   City                     State                  ZIP Code

Contact phone      513-241-7722                                                       Email bankruptcies@gernerlaw.com




Official Form 410S1                                           Notice of Mortgage Payment Change                                  Page 2
Case 2:15-bk-57414   Doc 30   Filed 03/11/19 Entered 03/11/19 16:28:39   Desc Main
                              Document     Page 3 of 7
Case 2:15-bk-57414   Doc 30   Filed 03/11/19 Entered 03/11/19 16:28:39   Desc Main
                              Document     Page 4 of 7
Case 2:15-bk-57414   Doc 30   Filed 03/11/19 Entered 03/11/19 16:28:39   Desc Main
                              Document     Page 5 of 7
Case 2:15-bk-57414   Doc 30   Filed 03/11/19 Entered 03/11/19 16:28:39   Desc Main
                              Document     Page 6 of 7
Case 2:15-bk-57414       Doc 30     Filed 03/11/19 Entered 03/11/19 16:28:39               Desc Main
                                    Document     Page 7 of 7


                             UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF OHIO
                                  AT COLUMBUS DIVISION

  In Re:                                         Case No.: 15-57414
  Renee M. Leftenant
                                                 Chapter 13
                 Debtor(s)
                                                 Judge: C. Kathryn Preston



                                  CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing was electronically transmitted on the
 7th day of March, 2019 via the Court`s CM/ECF system to the following who are listed on the
 Court`s Electronic Mail Notice list:

        Frank M. Pees, Chapter 13 Trustee
        130 East Wilson Bridge Road Suite 200
        Worthington, OH 43085
        trustee@ch13.org

        U.S. Trustee Asst US Trustee (Col)
        170 North High Street, Suite 200
        Columbus, OH 43215

        Steven D. Sundberg
        Attorney for Debtor
        3840 N. High St. Suite A
        Columbus, OH 43214
        Sundberg_law@hotmail.com


 The undersigned certifies that a copy of the foregoing was transmitted on the 7th day of March,
 2019 via regular U.S. mail, postage pre-paid:

        Renee M. Leftenant
        1873 Jermain Dr.
        Columbus, OH 43219

                                              /S/ Patricia L. Johnson
                                              Patricia L. Johnson, Esq. (0076669)
                                              Crystal L. Saresky, Esq. (0091328)
                                              Gerner & Kearns Co., L.P.A.
                                              7900 Tanners Gate Lane
                                              Florence, KY 41042
                                              Phone: (513) 241-7722
                                              Fax: (859) 292-5300
